
	
		II
		112th CONGRESS
		1st Session
		S. 5
		IN THE SENATE OF THE UNITED STATES
		
			January 25
			 (legislative day, January 5), 2011
			Mr. Reid (for himself,
			 Mr. Durbin, Mr.
			 Wyden, Mr. Brown of Ohio,
			 Mr. Bennet, Mrs. Gillibrand, Mr.
			 Coons, Mr. Inouye,
			 Mrs. Boxer, Mr.
			 Lautenberg, Mr. Begich,
			 Mrs. Shaheen, and
			 Mr. Akaka) introduced the following bill;
			 which was read twice and referred to the Committee on Health, Education, Labor, and
			 Pensions
		
		A BILL
		To reform schools and give America's children the tools
		  they need to succeed.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Reform America’s Schools to
			 Educate the Leaders of the Future Act.
		2.Sense of the
			 SenateIt is the sense of the
			 Senate that Congress should—
			(1)ensure that all
			 students have equitable access to a high-quality, well-rounded education that
			 prepares them to succeed in college and a career;
			(2)fix No Child Left
			 Behind’s accountability system while continuing to focus on the success of all
			 students;
			(3)provide States
			 and districts the resources to turn around our lowest performing
			 schools;
			(4)collaborate with
			 teachers to put in place systems to measure teacher quality and supports to
			 help teachers improve student achievement; and
			(5)promote programs
			 that encourage parent engagement, community involvement, and youth
			 development.
			
